Citation Nr: 1509303	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  08-34 049A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for right knee disability.  

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Region Office (RO) in St. Petersburg, Florida.  

In September 2014, the Veteran testified at a Board hearing via videoconference.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

The Board notes that in October 2012, the RO in New York, New York, certified five issues as being on appeal to the Board:  service connection for hearing loss, tinnitus, a right knee disability, a left knee disability, and hepatitis C.  Appellate review is initiated by a notice of disagreement (NOD) filed within one year from the date of the initial review determination.  Thereafter, VA will issue a statement of the case (SOC) including (a) a summary of the evidence in the case pertinent to the issues with which disagreement has been expressed; (b) a citation to pertinent laws and regulations, and a discussion of how such laws and regulations affect the VA's decision; and (c) a decision on each issue and a summary of the reasons for such decision.  Thereafter, the appellant is afforded a period of sixty days from the date the SOC is mailed to file a formal appeal.  The benefits sought on appeal must be clearly identified in the formal appeal.  38 U.S.C.A. § 7105 (West 2014).  

A review of the record indicates that in February 2007, the Veteran filed a NOD as to five issues decided in the October 2006 rating decision, to include service connection for a left knee disability.  In September 2009, the RO issued a statement of the case addressing entitlement to service connection for all five issues.  In November 2009, the Veteran, through his then-appointed representative, submitted a new application for compensation, indicating a wish to apply for service connection for various disabilities.  The RO accepted that application as a formal appeal for the issues of service connection for hearing loss, tinnitus, right knee disability, and hepatitis C, each of which was clearly identified in that application.  However, the form did not include mention of the issue of service connection for a left knee disability.  A review of the record does not reveal that the Veteran filed an appeal with respect to a left knee disability within the statutory period.  As such, the denial of service connection for a left knee disability is not before the Board.  

Claims of service connection for hepatitis and a knee disability were denied in May 1996.  Since that denial, evidence has been received as to each claim that relates to unestablished facts necessary to substantiate the claims.  38 C.F.R. § 4.16 (2004).  Consequently, the claims have been reopened by the RO, and the Board agrees with the reopening.  The claims will therefore be reviewed on a de novo basis.

(The issues of service connection for hepatitis C, hearing loss, and tinnitus are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran has right knee degenerative joint disease that is as likely as not attributable to an in-service right knee injury.


CONCLUSION OF LAW

The Veteran has right knee degenerative joint disease that is the result of injury incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the Veteran claims service connection for a right knee disability.  A review of the Veteran's service treatment records (STRs) shows that in May 1992, the Veteran presented with right knee pain and swelling after a fall.

An April 30, 2007, VA radiology report indicates that the Veteran underwent imaging of both knees.  He was noted to have evidence of osteoarthritis, predominately involving the medial tibiofemoral joint space, bilaterally.  That same day, a VA clinician issued an opinion stating that the Veteran claimed he hurt his right knee in service when he fell, sustaining a small laceration.  He also noted a history of two episodes of right knee bursitis and tendonitis for which the Veteran had been treated.  He noted right knee pain with flexion to 122 degrees.  He then opined that the injuries sustained by the Veteran in service were self-limited injuries that seem to have healed completely, and thus were not related to his present pain.    

An October 6, 2008, VA Primary care progress note indicates that the Veteran had a diagnosis of right knee pain secondary to an in-service injury after a fall in 1992.

A letter contained in a primary care outpatient note by Dr. A.M., a VA attending physician, and dated April 15, 2009, shows that the Veteran had been a patient of his at the Brooklyn VA Medical Center (VAMC) since November 2008.  That letter summarized the Veteran's present medical ailments.  The fourth item listed in that letter indicated right knee pain secondary to an in-service injury after a fall in 1992.

A June 29, 2010, VA radiology report indicates that the Veteran underwent imaging of his right knee at that time.  Anterior-posterior, oblique and lateral views of the right knee were obtained.  The examining clinician found mild degenerative changes.  Specifically, the clinician noted no evidence of acute fracture, dislocation, or supratellar joint effusion.  There were mild degenerative changes noted involving the medial compartment of the tibiofemoral joint with sclerosis and osteophyte formation seen, as well as a mild amount of joint space narrowing.  

When deciding a claim, VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Here, the Board notes that there is conflicting evidence as to whether the Veteran's present right knee disability is etiologically linked to his in-service injury.  The April 2007 VA examiner found that the Veteran's right knee disability was less likely related to his in-service injury, as that injury was self-limited and completely healed.  He stated that the Veteran merely had pain with flexion.  However, the Board notes that the VA examiner did not explain why he felt the in-service injury was self-limited; nor did he provide a likely etiology for the Veteran's present disability.  

On the contrary, the Veteran's treatment records contain multiple citations to a diagnosis of right knee pain secondary to an in-service fall in 1992.  Further, while these records likewise do not include an explanation for how the opinion was reached, a letter by the Veteran's treating physician, a VA attending physician, dated April 2009 includes the assessment that the Veteran's current problems include right knee pain secondary to an injury "after a fall, 1992, in [service]."  

Here, the Board recognizes that the evidence is not unequivocal either for or against a finding of a nexus between the Veteran's present condition and his in-service knee injury.  However, given that the April 2007 VA opinion does not provide an explanation for why the in-service injury was self-limited, and given that VA medical records indicate that the Veteran's VA primary care physician considers current disability to be related to the in-service injury, the Board finds that the evidence, weak as it is, is at least in equipoise.  Therefore, given the benefit-of-the-doubt doctrine, the Board finds that service connection for right knee degenerative joint disease is warranted in this case.


ORDER

Service connection for right knee degenerative joint disease is granted.  


REMAND

In this appeal, the Veteran seeks service connection for hepatitis C on the basis that he believes he was exposed to the virus in service.  Particularly, he testified at his Board hearing that, during service, while in line to be inoculated, a woman in front of him sustained a cut and her blood sprayed into his eye and mouth.  The Veteran also admits, and his entrance medical examination verifies, that he had three tattoos upon enlistment in the armed forces.  The Veteran's medical records also indicate that he has received treatment for intravenous drug use, although that treatment appears to have occurred after he was thought to have hepatitis while on active duty.  

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection was incurred in or aggravated by service and was not the result of misconduct.  The evidence must further show a relationship between the claimed in-service injury and the Veteran's hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It was also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible", despite the lack of any scientific evidence so documenting.  The FL noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.   

VA's duty to assist requires it to obtain a medical opinion if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but does (a) contain competent lay or medical evidence of a current diagnosed disability; (b) establishes that the Veteran suffered an event, injury or illness in service; and (c) indicates that the claimed disability or symptoms may be associated with the event.  38 C.F.R. § 3.159(c) (2014).  The requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board notes that it is uncontested that the Veteran currently has a diagnosis of hepatitis C.  In April 2007, the Veteran was afforded a VA examination in connection with his claim for service connection for hepatitis C.  In the resulting report, the VA examiner stated that the Veteran has a chronic hepatitis C infection with a history of intravenous drug use in the past.  The VA examiner did not provide an opinion as to the cause of the Veteran's hepatitis C, or whether that cause is related to military service.  As such, the Board finds that a remand is necessary so that an opinion on the etiology of the Veteran's hepatitis C may be obtained.  

With regard to the Veteran's claim of service connection for hearing loss, in the present case, the Veteran was diagnosed with left ear hearing loss as early as 1999, and showed evidence of bilateral hearing loss in April 2007.  At an April 2007 VA audiological examination, the VA examiner concluded that the Veteran's left ear hearing loss was not caused by or a result of noise exposure from military service, attributing the Veteran's hearing loss to a middle ear pathology that may be remediated with successful otological intervention.  An opinion on the etiology of the Veteran's right ear hearing loss was not provided.  In July 2010, the Veteran was afforded a second VA examination.  In the resulting report, a diagnosis of otosclerosis in both ears was made.  The examiner stated that otosclerosis is a progressive middle ear condition that is not caused by acoustic trauma and may be remediated with successful ontological intervention.  At his Board hearing in September 2014, the Veteran testified that he has undergone surgery at the Manhattan VAMC on both of his ears. 

Here, the Board notes that, while the April 2007 and July 2010 VA examination reports rule out in-service noise exposure as the cause of the Veteran's bilateral hearing loss, instead attributing the Veteran's hearing loss to otosclerosis, neither provides an opinion as to whether the Veteran's diagnosed otosclerosis could, itself, be attributed to the Veteran's period of military service.  As such, the Board finds that a remand is necessary in order to obtain a medical opinion as to whether the Veteran's current otosclerosis may be linked to service.  

VA is also obligated to obtain relevant medical treatment records at VA health-care facilities, if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining all such relevant and adequately identified records).  Here, the Veteran has indicated that he has undergone continued treatment for his bilateral hearing loss since his last VA examination, to include multiple surgeries.  The Board finds that these records should be obtained so that it can consider a complete record.

Finally, the Board notes that in the April 2007 and July 2010 VA examination reports, the VA examiners directly linked the Veteran's tinnitus to the Veteran's bilateral hearing loss.  As the claim for tinnitus is therefore intertwined with the claim for bilateral hearing loss, the Board finds that a remand is also necessary in for the tinnitus claim.  See Gurley v. Peake, 528 F.3d 1322 (2008) (a remand of inextricably intertwined claims is warranted for reasons of judicial economy).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's hearing loss and tinnitus from July 2010 to present.  Particularly, the RO must obtain any records pertaining to the Veteran's reported ear surgeries at the Manhattan VAMC.  

2.  Thereafter, schedule the Veteran for a VA examination in connection with his hearing loss and tinnitus claims.  The paperless record and a copy of this remand must be made available to the examiner.  

The VA examiner should review the entire record pertaining to the Veteran's hearing loss and tinnitus, to specifically include the Veteran's diagnosis of otosclerosis.

Thereafter, the VA examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the cause of the Veteran's hearing loss, including otosclerosis, had its onset in service or is otherwise related to his military service.  A complete rationale for all opinions must be provided.  Citation to medical treatise and known medical principles should be given in support of the opinion.  

3.  Schedule the Veteran for a VA examination to obtain an opinion on the etiology of the Veteran's currently diagnosed hepatitis C.  The paperless record and a copy of this remand must be made available to the examiner.  

Thereafter, the examiner should provide an opinion as to whether the Veteran's current hepatitis C is related to his period of military service.  The examiner must list and discuss all of the Veteran's documented pre-service and in-service risk factors, including, but not limited to, blood exposure, tattoos, and drug abuse.  The examiner is also requested to rank the documented risk factors relative to the probability that the currently confirmed hepatitis C is etiologically related to the risk factor.  

A complete rationale for all opinions must be provided.  Citation to medical treatise and known medical principles should be given in support of the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reason why such an opinion would require speculation.  

4.  Once the above-requested actions have been completed, the agency of original jurisdiction (AOJ) must review the resulting VA medical opinions to ensure that they are in complete compliance with the directives of this remand.  If either opinion is deficient in any way, the AOJ must take corrective measures.

5.  After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


